Exhibit 10.4

OPTION GRANT NOTICE

UNDER THE

CATALENT, INC.

2014 OMNIBUS INCENTIVE PLAN

Catalent, Inc. (the “Company”), pursuant to its 2014 Omnibus Incentive Plan, as
it may be amended from time to time (the “Plan”), hereby grants to the
Participant set forth below the Option set forth below, at an Exercise Price per
share as set forth below. The Option is subject to all of the terms and
conditions as set forth herein and in the Option Agreement (attached hereto or
previously provided to the Participant in connection with a prior grant) and the
Plan, all of which are incorporated herein in their entirety. Capitalized terms
not otherwise defined herein or in the Option Agreement shall have the meaning
set forth in the Plan.

 

Participant:    [Insert Participant Name] Date of Grant:    [Insert Date of
Grant] Number of Shares    Subject to Option:    [Insert No. of Shares Subject
to the Option Granted], subject to adjustment as set forth in the Plan. Exercise
Price per Share:    [Insert Exercise Price per share], subject to adjustment as
set forth in the Plan. Option Period Expiration Date:    [Insert Expiration Date
(e.g., Ten years from Date of Grant)] Type of Option:    Nonqualified Stock
Option Vesting Schedule:    Provided the Participant has not incurred a
Termination at the time of each applicable vesting date, the Option shall become
vested and exercisable as to 25% of the shares of Common Stock subject to the
Option on each of the first, second, third and fourth anniversaries of the Date
of Grant.    Notwithstanding the foregoing, in the event of a Change in Control,
to the extent the acquiring or successor entity does not assume, continue or
substitute for the Option, the Option, to the extent not then vested or
previously forfeited or cancelled, shall become fully vested.

*        *        *



--------------------------------------------------------------------------------

THE UNDERSIGNED PARTICIPANT ACKNOWLEDGES RECEIPT OF THIS OPTION GRANT NOTICE,
THE OPTION AGREEMENT AND THE PLAN, AND, AS AN EXPRESS CONDITION TO THE GRANT OF
THE OPTION HEREUNDER, AGREES TO BE BOUND BY THE TERMS OF THIS OPTION GRANT
NOTICE, THE OPTION AGREEMENT AND THE PLAN. THE PARTICIPANT’S RIGHTS UNDER THIS
OPTION GRANT NOTICE AND THE OPTION AGREEMENT WILL LAPSE SIXTY (60) DAYS FROM THE
DATE OF GRANT AND THE OPTION WILL BE FORFEITED ON SUCH DATE IF THE PARTICIPANT
SHALL NOT HAVE ACCEPTED THIS OPTION GRANT NOTICE AND OPTION AGREEMENT BY SUCH
DATE.

This Option Grant Notice may be signed in counterparts, each of which shall be
an original, with the same effect as if the signatures thereto and hereto were
upon the same instrument.

 

CATALENT, INC.     PARTICIPANT1  

 

   

 

  By:       Title:      

 

1  To the extent that the Company has established, either itself or through a
third-party plan administrator, the ability to accept this award electronically,
such acceptance shall constitute the Participant’s signature hereof.

 

2



--------------------------------------------------------------------------------

OPTION AGREEMENT

UNDER THE

CATALENT, INC.

2014 OMNIBUS INCENTIVE PLAN

Pursuant to the Option Grant Notice (the “Grant Notice”) delivered to the
Participant (as defined in the Grant Notice), and subject to the terms of this
Option Agreement (this “Option Agreement”) and the Catalent, Inc. 2014 Omnibus
Incentive Plan, as it may be amended from time to time (the “Plan”), Catalent,
Inc. (the “Company”) and the Participant agree as follows.

1. Definitions. Whenever the following terms are used in this Option Agreement,
they shall have the meanings set forth below. Capitalized terms not otherwise
defined herein shall have the same meanings as in the Plan or the Grant Notice,
as applicable.

(a) Employment. The term “Employment” means the Participant’s employment as an
employee of the Company or any of its Affiliates or Subsidiaries.

(b) Restrictive Covenant Violation. The term “Restrictive Covenant Violation”
shall mean the Participant’s breach of the Restrictive Covenants set forth in
Section 9 or any covenant regarding confidentiality, competitive activity,
solicitation of the Company’s or any of its Affiliates’ or Subsidiaries’
vendors, suppliers, customers or employees or any similar provision applicable
to or agreed to by the Participant.

(c) Retirement. The term “Retirement” shall mean a Termination by the
Participant that occurs on or after the date on which the Participant attains
the age of sixty-five (65) and has completed at least ten (10) years of
Employment (other than a Termination when grounds existed for a Termination for
Cause at the time thereof).

(d) Termination Date. The term “Termination Date” shall mean the date upon which
the Participant incurs a Termination for any reason.

(e) Unvested Portion. The term “Unvested Portion” shall mean, at any time, the
portion of the Option which is then unvested in accordance with the Grant Notice
and the Option Agreement.

(f) Vested Portion: The term “Vested Portion” shall mean, at any time, the
portion of the Option which has become and remains vested in accordance with the
Grant Notice and the Option Agreement.

2. Grant of Option. Subject to the terms and conditions set forth herein, in the
Grant Notice and in the Plan, for good and valuable consideration, the Company
hereby grants to the Participant the right and option to purchase, all or any
part of the aggregate number of shares of Common Stock subject to the Option
provided in the Grant Notice, at an Exercise Price per share as provided in the
Grant Notice. The Company may make one or more additional grants of Options to
the Participant under this Option Agreement by providing the Participant with a
new Grant Notice, which may also include any terms and conditions differing from
this Option Agreement to the extent provided therein. The Company reserves all
rights with respect to the granting of additional Options hereunder and makes no
implied promise to grant additional Options.

3. Vesting. Subject to the conditions contained herein and the Plan, the Option
shall vest as provided in the Grant Notice.



--------------------------------------------------------------------------------

4. Treatment on Termination. If the Participant incurs a Termination, except as
set forth in this Section 4, the Unvested Portion of the Option shall be
cancelled by the Company without any payment of consideration therefor and the
Vested Portion of the Option shall remain exercisable for the period set forth
in Section 5.

(a) Death. If the Participant incurs a Termination due to death, the Option
shall, to the extent not then vested or previously forfeited or cancelled,
become fully vested and exercisable.

(b) Disability/Retirement. If the Participant incurs a Termination due to
Disability or Retirement, in each case, the Option shall, to the extent not then
vested or previously forfeited or cancelled, continue to vest as provided in the
Grant Notice as if the Participant had continued Employment through each
applicable anniversary of the Date of Grant, subject to the Participant’s
compliance with the restrictive covenants set forth in Section 9 and the
Participant’s execution, delivery and non-revocation of a waiver and release of
claims in favor of the Company and its Affiliates and Subsidiaries in a form
prescribed by the Company on or prior to the 60th day following the Termination
Date.

(c) Change in Control. In the event of a Change in Control, to the extent the
acquiring or successor entity does assume, continue or substitute for the
Option, if the Participant incurs a Termination by the Service Recipient without
Cause (other than due to death or Disability) during the period commencing on
the date of the consummation of a Change in Control and ending on the date that
is eighteen (18) months following the consummation of such Change in Control,
the Option shall, to the extent not then vested or previously forfeited or
cancelled, become fully vested and exercisable.

5. Exercise of Options. Subject to the provisions of the Plan and this Option
Agreement, the Participant may exercise all or any part of the Vested Portion of
the Option at any time prior to the Option Period Expiration Date.
Notwithstanding the foregoing, if the Participant incurs a Termination prior to
the Option Period Expiration Date, the Vested Portion of the Option shall remain
exercisable for the period set forth below.

(a) Death. If the Participant incurs a Termination due to death, the Participant
may exercise the Vested Portion of the Option for a period ending on the earlier
of (A) the first anniversary of the Termination Date and (B) the Option Period
Expiration Date.

(b) Disability/Retirement. If the Participant incurs a Termination due to
Disability or Retirement, in each case, the Participant may exercise the Vested
Portion of the Option for a period ending on the earlier of (A) the first
anniversary of the Termination Date and (B) the Option Period Expiration Date
and for any portion of the Option that becomes vested after the Termination Date
pursuant to Section 4(b) above, the earlier of (I) the first anniversary of the
date on which such portion of the Option vests and (II) the Option Period
Expiration Date.

(c) Termination for Cause. If the Participant incurs a Termination by the
Service Recipient for Cause, the Vested Portion of the Option shall immediately
terminate in full and cease to be exercisable.

(d) Other Terminations. If the Participant incurs a Termination for any other
reason not covered by clauses (a) through (c) above, the Participant may
exercise the Vested Portion of the Option for a period ending on the earlier of
(A) the 90th day following the Termination Date and (B) the Option Period
Expiration Date.

 

4



--------------------------------------------------------------------------------

6. Method of Exercising Option. All or any portion of the Vested Portion of the
Option may be exercised by the delivery of notice of the number of shares
subject to the Option that are being exercised accompanied by payment in full of
the Exercise Price applicable to the portion of the Option so exercised. Such
notice shall be delivered either (x) in writing to the Company at its principal
office or at such other address as may be established by the Committee, to the
attention of the Company’s General Counsel; or (y) to a third-party plan
administrator as may be arranged for by the Company or the Committee from time
to time for purposes of the administration of outstanding Options under the
Plan, in the case of either (x) or (y), as communicated to the Participant by
the Company from time to time. Payment of the aggregate Exercise Price may be
made using any of the methods described in Section 7(d)(i) or (ii) of the Plan;
provided, that the Participant shall obtain written consent from the Committee
prior to the use of the method described in Section 7(d)(ii)(A) of the Plan.

7. Issuance of Shares. If the Participant elects to exercise all or any portion
of the Option, then, as promptly as practical after receipt of such notification
and full payment of the Exercise Price and any required withholding or any other
applicable taxes (as provided in Section 12 hereof), the Company shall issue or
transfer, or cause such issue or transfer, to the Participant the number of
shares with respect to which the Option has been so exercised, and shall either
(a) deliver, or cause to be delivered, to the Participant a certificate or
certificates therefor, registered in the Participant’s name or (b) cause such
shares to be credited to the Participant’s account at the third-party plan
administrator.

8. Repayment of Proceeds; Clawback Policy. If a Restrictive Covenant Violation
occurs or the Company discovers after a Termination that grounds existed for
Cause at the time thereof, then the Participant shall be required, in addition
to any other remedy available (on a non-exclusive basis), to pay to the Company,
within ten (10) business days of the Company’s request to the Participant
therefor, an amount equal to the excess, if any, of (a) the aggregate after-tax
proceeds (taking into account all amounts of tax that would be recoverable upon
a claim of loss for payment of such proceeds in the year of repayment) the
Participant received upon the sale or other disposition of, or distributions in
respect of, all or any portion of the Option and any shares of Common Stock
acquired in respect thereof over (b) the aggregate Cost (if any) of such shares.
For purposes of this Option Agreement, “Cost” means, in respect of any share,
the amount paid by the Participant for the share (excluding, for the avoidance
of doubt, any withholding or other applicable taxes), as proportionately
adjusted for corporate transactions and other recapitalizations and less the
amount of any dividends or distributions made with respect to the share;
provided that Cost may not be less than zero. Any reference in this Option
Agreement to grounds existing for a Termination for Cause shall be determined
without regard to any notice period, cure period, or other procedural delay or
event required prior to finding of or termination with, Cause. The Option and
all proceeds of the Option shall be subject to the Company’s Clawback Policy, as
in effect from time to time, to the extent the Participant is a director or
“officer” as defined under Rule 16a-1(f) of the Exchange Act.

9. Restrictive Covenants.

(a) To the extent that the Participant is a party to an employment or similar
agreement with the Company or one of its Affiliates or Subsidiaries containing
non-competition, non-solicitation, non-interference or confidentiality
restrictions (or two or more such restrictions), those restrictions and related
enforcement provisions under such agreement shall govern and the following
provisions of this Section 9 shall not apply.

 

5



--------------------------------------------------------------------------------

(b) Competitive Activity.

(i) The Participant shall be deemed to have engaged in “Competitive Activity”
if, during the period commencing on the Date of Grant and ending on the date
that is 12 months after the Termination Date (the “Restricted Period”), the
Participant, whether on the Participant’s own behalf or on behalf of or in
conjunction with any other Person (as defined below), directly or indirectly,
violates any of the following prohibitions:

(I) During the Restricted Period, the Participant will not, whether on the
Participant’s own behalf or on behalf of or in conjunction with any person,
firm, partnership, joint venture, association, corporation or other business
organization, entity or enterprise whatsoever (“Person”), directly or
indirectly, solicit or assist in soliciting in competition with the Company or
any of its Subsidiaries, the business of any client or prospective client:

 

  (1) with whom the Participant had personal contact or dealings on behalf of
the Company or any of its Subsidiaries during the one year period preceding the
Termination Date;

 

  (2) with whom employees reporting to the Participant have had personal contact
or dealings on behalf of the Company or any of its Subsidiaries during the one
year immediately preceding the Termination Date; or

 

  (3) for whom the Participant had direct or indirect responsibility during the
one year immediately preceding the Termination Date.

(II) During the Restricted Period, the Participant will not directly or
indirectly:

 

  (1) engage in any business that competes with the business of the Company or
any of its Subsidiaries, including, but not limited to, providing
formulation/dose form technologies and/or contract services to pharmaceutical,
biotechnology, over-the-counter and vitamin/mineral supplements companies
related to pre-clinical and clinical development, formulation, analysis,
manufacturing and/or packaging and any other technology, product or service of
the type developed, manufactured or sold by the Company or any of its
Subsidiaries (including, without limitation, any other business which the
Company or any of its Subsidiaries have plans to engage in as of the Termination
Date) in any geographical area where the Company or any of its Subsidiaries
conduct business (a “Competitive Business”);

 

  (2) enter the employ of, or render any services to, any Person (or any
division or controlled or controlling Affiliate of any Person) who or which
engages in a Competitive Business;

 

  (3) acquire a financial interest in, or otherwise become actively involved
with, any Competitive Business, directly or indirectly, as an individual,
partner, shareholder, officer, director, principal, agent, trustee or
consultant; or

 

  (4) interfere with, or attempt to interfere with, business relationships
(whether formed before, on or after the Date of Grant) between the Company or
any of its Subsidiaries and customers, clients, suppliers, or investors of the
Company or any of its Subsidiaries.

 

6



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in this Option Agreement, the
Participant may, directly or indirectly own, solely as an investment, securities
of any entity engaged in the business of the Company or any of its Subsidiaries
which are publicly traded on a national or regional stock exchange or on the
over-the-counter market if the Participant (i) is not a controlling person of,
or a member of a group which controls, such Person and (ii) does not, directly
or indirectly, own 5% or more of any class of securities of such Person.

(III) During the Restricted Period, the Participant will not, whether on the
Participant’s own behalf or on behalf of or in conjunction with any Person,
directly or indirectly:

 

  (1) solicit or encourage any employee of the Company or any of its
Subsidiaries to leave the employment of the Company or any of its Subsidiaries;
or

 

  (2) hire any such employee who was employed by the Company or any of its
Subsidiaries as of the Termination Date or who left the employment of the
Company or any of its Subsidiaries coincident with, or within six (6) months
prior to or after, the Termination Date; provided, however, that this
restriction shall cease to apply to any employee who has not been employed by
the Company or any of its Subsidiaries for at least six (6) months.

(IV) During the Restricted Period, the Participant will not, directly or
indirectly, solicit or encourage to cease to work with the Company or any of its
Subsidiaries any consultant then under contract with the Company or any of its
Subsidiaries.

(ii) It is expressly understood and agreed that although the Participant and the
Company consider the restrictions contained in this Section 9(b) to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Option Agreement is an unenforceable restriction against the Participant,
the provisions of this Option Agreement shall not be rendered void but shall be
deemed amended to apply as to such maximum time and territory and to such
maximum extent as such court may judicially determine or indicate to be
enforceable. Alternatively, if any court of competent jurisdiction finds that
any restriction contained in this Option Agreement is unenforceable, and such
restriction cannot be amended so as to make it enforceable, such finding shall
not affect the enforceability of any of the other restrictions contained herein.

(c) Confidentiality.

(i) The Participant will not at any time (whether during or after the
Participant’s Employment) (x) retain or use for the benefit, purposes or account
of the Participant or any other Person; or (y) disclose, divulge, reveal,
communicate, share, transfer or provide access to any person outside the Company
and its Affiliates and Subsidiaries (other than its professional advisers who
are bound by confidentiality obligations), any non-public, proprietary or
confidential information —including without limitation trade secrets, know-how,
research and development, software, databases, inventions, processes, formulae,
technology, designs and other intellectual property, information concerning
finances, investments, profits, pricing, costs, products, services, vendors,
customers, clients, partners, investors, personnel, compensation, recruiting,

 

7



--------------------------------------------------------------------------------

training, advertising, sales, marketing, promotions, government and regulatory
activities and approvals — concerning the past, current or future business,
activities and operations of the Company, its Affiliates or Subsidiaries and/or
any third party that has disclosed or provided any of same to the Company on a
confidential basis (“Confidential Information”) without the prior written
authorization of the Board.

(ii) “Confidential Information” shall not include any information that is
(x) generally known to the industry or the public other than as a result of the
Participant’s breach of this covenant or any breach of other confidentiality
obligations by third parties, (y) made legitimately available to the Participant
by a third party without breach of any known confidentiality obligation, or
(z) required by law to be disclosed or in any judicial or administrative
process; provided that the Participant shall give prompt written notice to the
Company of such requirement, disclose no more information than is so required,
and cooperate, at the Company’s cost, with any attempts by the Company to obtain
a protective order or similar treatment.

(iii) Except as required by law, the Participant will not disclose to anyone,
other than the Participant’s immediate family and legal or financial or tax
advisors or lender, each of whom the Participant agrees to instruct not to
disclose, the existence or contents of this Option Agreement (unless this Option
Agreement shall be publicly available as a result of a regulatory filing made by
the Company or one of its Affiliates or Subsidiaries); provided, that the
Participant may disclose to any prospective future employer the provisions of
Section 9 of this Option Agreement provided they agree to maintain the
confidentiality of such terms.

(iv) Upon Termination, the Participant shall (x) cease and not thereafter
commence use of any Confidential Information or intellectual property
(including, without limitation, any patent, invention, copyright, trade secret,
trademark, trade name, logo, domain name or other source indicator) owned or
used by the Company, its Affiliates or Subsidiaries, (y) immediately destroy,
delete, or return to the Company, at the Company’s option, all originals and
copies in any form or medium (including memoranda, books, papers, plans,
computer files, letters and other data) in the Participant’s possession or
control (including any of the foregoing stored or located in the Participant’s
office, home, laptop or other computer, whether or not Company property) that
contain Confidential Information or otherwise relate to the business of the
Company, its Affiliates or Subsidiaries, except that the Participant may retain
only those portions of any personal notes, notebooks and diaries that do not
contain any Confidential Information, and (z) notify and fully cooperate with
the Company regarding the delivery or destruction of any other Confidential
Information of which the Participant is or becomes aware.

(d) Equitable Relief.

Notwithstanding the remedies set forth in Section 9 above and notwithstanding
any other remedy which would otherwise be available to the Company at law or in
equity, the Company and the Participant agree and acknowledge that if an actual
or threatened Restrictive Covenant Violation occurs, the Company will be
entitled to an injunction and/or other equitable relief restraining the
Participant from the Restrictive Covenant Violation without the necessity of
posting a bond or proving actual damages.

10. Non-Transferability. The Option is not transferable by the Participant
except to Permitted Transferees in accordance with Section 14(b) of the Plan.
Whenever the word “Participant” is

 

8



--------------------------------------------------------------------------------

used in any provision of this Option Agreement under circumstances where the
provision should logically be construed to apply to executors, the
administrators or the person or persons to whom the Option may be transferred by
will or by the laws of descent and distribution in accordance with Section 14 of
the Plan, the word “Participant” shall be deemed to include such person or
persons. Except as otherwise provided herein, no assignment or transfer of the
Option, or of the rights represented thereby, whether voluntary or involuntary,
by operation of law or otherwise, shall vest in the assignee or transferee any
interest or right herein whatsoever, but immediately upon such assignment or
transfer the Option shall terminate and become of no further effect.

11. Rights as Stockholder. The Participant or a Permitted Transferee of the
Option shall have no rights as a stockholder with respect to any shares of
Common Stock covered by the Option until the Participant shall have become the
holder of record or the beneficial owner of such Common Stock, and no adjustment
shall be made for dividends or distributions or other rights in respect of such
shares of Common Stock for which the record date is prior to the date upon which
the Participant shall become the holder of record or the beneficial owner
thereof.

12. Tax Withholding. The provisions of Section 14(d) of the Plan are
incorporated herein by reference and made a part hereof.

13. Notice. Every notice or other communication relating to this Option
Agreement between the Company and the Participant shall be in writing, and shall
be mailed to or delivered to the party for whom it is intended at such address
as may from time to time be designated by it in a notice mailed or delivered to
the other party as herein provided; provided that, unless and until some other
address be so designated, all notices or communications by the Participant to
the Company shall be mailed or delivered to the Company at its principal
executive office, to the attention of the Company’s General Counsel, and all
notices or communications by the Company to the Participant may be given to the
Participant personally or may be mailed to the Participant at the Participant’s
last known address, as reflected in the Company’s records. Notwithstanding the
above, all notices and communications between the Participant and any
third-party plan administrator shall be mailed, delivered, transmitted or sent
in accordance with the procedures established by such third-party plan
administrator and communicated to the Participant from time to time.

14. No Right to Continued Employment. Neither the Plan nor this Option Agreement
nor the granting of the Option evidenced hereby shall be construed as giving the
Participant the right to be retained in the employ of, or in any consulting
relationship to, the Company or any of its Affiliates or Subsidiaries. Further,
the Company, or, if different, the Service Recipient, may at any time dismiss
the Participant or discontinue any consulting relationship, free from any
liability or any claim under the Plan or this Option Agreement, except as
otherwise expressly provided herein.

15. Data Privacy. The Participant hereby explicitly and unambiguously consents
to the collection, use and transfer, in electronic or other form, of the
Participant’s personal data as described in this Option Agreement and any other
Option grant materials by and among, as applicable, the Service Recipient, the
Company and its other Affiliates or Subsidiaries for the exclusive purpose of
implementing, administering and managing the Participant’s participation in the
Plan.

 

9



--------------------------------------------------------------------------------

The Participant understands that the Company and the Service Recipient may hold
certain personal information about the Participant, including, but not limited
to, the Participant’s name, home address and telephone number, date of birth,
social insurance number or other identification number, salary, nationality, job
title, any shares of stock or directorships held in the Company, details of all
Options or any other entitlement to shares of stock awarded, canceled,
exercised, vested, unvested or outstanding in the Participant’s favor (“Data”),
for the exclusive purpose of implementing, administering and managing the Plan.

The Participant understands that Data will be transferred to Morgan Stanley
Smith Barney LLC, or such other stock plan service provider as may be selected
by the Company in the future, which is assisting the Company with the
implementation, administration and management of the Plan. The Participant
understands that the recipients of the Data may be located in the United States
or elsewhere, and that the recipients’ country (e.g., the United States) may
have different data privacy laws and protections than the Participant’s country.
The Participant understands that the Participant may request a list with the
names and addresses of any potential recipients of the Data by contacting the
Participant’s local human resources representative. The Participant authorizes
the Company, Morgan Stanley Smith Barney LLC and any other possible recipients
which may assist the Company (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing the Participant’s participation in the
Plan. The Participant understands that Data will be held only as long as is
necessary to implement, administer and manage the Participant’s participation in
the Plan. The Participant understands that the Participant may, at any time,
view Data, request additional information about the storage and processing of
Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing the
Participant’s local human resources representative. Further, the Participant
understands that the Participant is providing the consents herein on a purely
voluntary basis. If the Participant does not consent, or if the Participant
later seeks to revoke the Participant’s consent, the Participant’s Employment
and career with the Service Recipient will not be adversely affected; the only
adverse consequence of refusing or withdrawing the Participant’s consent is that
the Company would not be able to grant Options or other equity awards to the
Participant or administer or maintain such awards. Therefore, the Participant
understands that refusing or withdrawing the Participant’s consent may affect
the Participant’s ability to participate in the Plan. For more information on
the consequences of the Participant’s refusal to consent or withdrawal of
consent, the Participant understands that the Participant may contact the
Participant’s local human resources representative.

16. Binding Effect. This Option Agreement shall be binding upon the heirs,
executors, administrators and successors of the parties hereto.

17. Waiver and Amendments. Subject to Section 13(b) of the Plan, the Committee
may waive any conditions or rights under, amend any terms of, or alter, suspend,
discontinue, cancel or terminate, this Option Agreement, prospectively or
retroactively (including after the Participant’s Termination); provided that any
such waiver, amendment, alteration, suspension, discontinuance, cancellation or
termination that would materially and adversely affect the rights of the
Participant hereunder shall not to that extent be effective without the consent
of the Participant. No waiver by either of the parties hereto of their rights
hereunder shall be deemed to constitute a waiver with respect to any subsequent
occurrences or transactions hereunder unless such waiver specifically states
that it is to be construed as a continuing waiver.

18. Governing Law; Venue. This Option Agreement shall be construed and
interpreted in accordance with the laws of the State of Delaware, without regard
to the principles of conflicts of law

 

10



--------------------------------------------------------------------------------

thereof. For purposes of litigating any dispute that arises under this grant or
this Option Agreement, the parties hereby submit to and consent to the
jurisdiction of the State of New Jersey, agree that such litigation shall be
conducted in the courts of Somerset County, or the federal courts for the United
States for the District of New Jersey, where this grant is made and/or to be
performed.

19. Plan. The terms and provisions of the Plan are incorporated herein by
reference. In the event of a conflict or inconsistency between the terms and
provisions of the Plan and the provisions of this Option Agreement, the Plan
shall govern and control.

20. Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.

21. Imposition of Other Requirements. The Company reserves the right to impose
any other requirements on the Participant’s participation in the Plan, on the
Option and on any shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require the Participant to sign any additional agreements or undertakings
that may be necessary to accomplish the foregoing.

22. Insider Trading Restrictions/Market Abuse Laws. The Participant acknowledges
that, depending on his or her country, the Participant may be subject to insider
trading restrictions and/or market abuse laws, which may affect his or her
ability to acquire or sell shares of Common Stock or rights to shares of Common
Stock (e.g., Options) under the Plan during such times as the Participant is
considered to have “inside information” regarding the Company (as defined by the
laws in the Participant’s country). Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under any applicable Company insider trading policy. The Participant is
responsible for ensuring compliance with any applicable restrictions and is
advised to consult his or her personal legal advisor on this matter.

23. Entire Agreement. This Option Agreement, the Grant Notice and the Plan
constitute the entire understanding between the Participant and the Company
regarding the Option. This Option Agreement, the Grant Notice and the Plan
supersede any prior agreements, commitments or negotiations concerning the
Option.

 

11